[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION DENYING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
The defendant City seeks summary judgment on the basis that complaint allegations citing dangerous curb height conditions as the defect are unwarranted because even the defendant's expert contends the height is within standard limits.
"The party moving for summary judgment has the burden of showing the absence of any genuine issue as to all the material facts, which under applicable principles of substantive law, entitle him to judgment as a matter of law. To satisfy his burden the movant must make a showing that it is quite clear what the truth is, and that excludes any real doubt as to the existence of any genuine issue of material fact. Plouffe v. New York, N.H. H.R. Co., 160 Conn. 482, 488, 280 A.2d 359; 6 Moore, Federal Practice (2d Ed.) par. 56.15 [3]." Dougherty v. Graham,161 Conn. 248 at 250.
Apart from the complaint allegations as to the curb height, one of the other allegations in the plaintiff's complaint is that inadequate repairs were caused or allowed to be made to a sidewalk. The plaintiff's affidavit does not address that claim at all.
The motion is denied because the defendant City has not shown by virtue of the plaintiff's expert testimony that the repair was not defective.
Flynn, J.